ORDER

PER CURIAM.
Miron Taylor (defendant) appeals the judgment following his conviction by a jury of murder in the first degree, in violation of section 565.020 RSMo 1994, and armed criminal action, in violation of section 571.015. The trial court entered judgment on the verdict and sentenced defendant as a prior offender to a life term without the possibility of parole to be served concurrently with a term of twenty years imprisonment. Defendant asserts error in the denial of his motion to dismiss for failure to bring him to trial within 180 days in accordance with the Interstate Agreement on Detainers (LAD). Section 217.490 RSMo (1994). Defendant also challenges the trial court’s admission of expert testimony at trial.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).